SEYMOUR J. ABRAHAMS, Bankruptcy Judge.
I respectfully dissent.
Appellee seeks specific performance of the joint venture agreement. This remedy is available under California law. A joint venturer may be compelled to carry out its obligations to the other joint venturers by a suit for specific performance. Harms v. Reed, 73 Cal.App.2d 853, 167 P.2d 747 (1946).
Specific performance would be a hollow right if, by the time the relief was granted, the property necessary for the specific performance was owned by a stranger from whom it could not be retrieved. The majority states that “this consideration might justify injunctive relief.” Unfortunately, injunctive relief does not provide full protection. A sale to a bona fide purchaser for value, although in violation of an injunction, could prevent appellee from having the possession it needs for performance. Appellee’s need for possession can only be protected by giving prospective purchasers notice through a lis pendens. For this reason, the specific performance cause of action “does affect ... the right of possession of the real property,” and the lis pendens is appropriate in this suit for specific performance of the agreement.